Weston J.
delivered the opinion of the Court.
In this case it appears that the son of the plaintiff, having first procured from the superintending school committee of the town of Searsmont, and also from some person of liberal education, literary pursuits, and good moral character, residing within the county, certificates that he is well qualified to instruct youth in reading, in writing the English language grammatically, and in arithmetic, and other branches of learning usually taught in public schools; and also a certificate from the selectmen of the town, where he belongs, that, to the best of their knowlege, he is a person of sober life and conversation, and sustains a good moral character, in conformity with the fourth section of the act providing for the education of youth; was employed by the school agent for school district number one in said town, to keep a school in said district, for the term of three months, for a certain stipulated price per month. He having kept a school for the period agreed, and payment having been made only for two months; this action is brought by the plaintiff, who was entitled to the earnings of his son, for the services performed during the third month.
The contract having been fairly made, and in pursuance of law, and the'services having been performed, the plaintiff is entitled to recover; unless the defendants have shewn themselves legally discharged from the contract.
It appears that, at the expiration of two months, certain inhabitants of the school district represented’to the superintending committee that, in their opinion, the plaintiff’s son, for the want of natural abilites, is not qualified to instruct their school; and they thereupon pray that he may be discharged. In pursuance of this representation, the superintending committee addressed a *453letter to the master, discharging him from further service, by reason of the excitement and disaffection, existing between himself and the parents of the children; and the little benefit which might result from the further continuance of the school.
The third section of the law before cited, provides that u the t£ said committee shall have power to dismiss any schoolmaster or mistress, who shall be found incapable, or unfit to teach any “ school, notwithstanding their having procured the requisite “ certificates.” This, being an authority given to those who represent one party only, to vacaf.e a contract, must in our opinion be strictly pursued according to the provisions of the act, to have that effect. The superintending committee, not finding or assigning the reasons, which by the act would authorize them to discharge the master, he cannot therefore be considered as having been discharged, by any adequate or competent authority. The statute having pointed out a mode by which the contract might be dissolved, and that by a board elected by the defendants, by reason of the incapacity or unfitness of the master, the testimony, by which the question ofhis unfitness or incapacity, was attempted to be submitted to the jury, was in our opinion properly rejected.
The superintending committee are constituted by the statute a tribunal, to adjudicate upon the unfitness or incapacity of the master. While acting fairly, in the exercise of this authority, they have upon these points a visitatorial power, which cannot be taken from them, and transferred to others.
The exceptions in this case are overruled; and the judgment of the Court below is affirmed with costs.